    Case 1:21-cr-00114-PLM ECF No. 5, PageID.10 Filed 06/23/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                   -----------

UNITED STATES OF AMERICA,

                     Plaintiff,
              vs.

JASON BENNETT BANKS,

                  Defendant.                               INDICTMENT
_____________________________/

       The Grand Jury charges:

                                     Failure to Register

       Beginning in or about September 2020, and continuing until on or about January

21, 2021, in Muskegon County, in the Southern Division of the Western District of

Michigan, and elsewhere,

                                  JASON BENNETT BANKS,

an individual required to register under the Sex Offender Registration and Notification

Act, traveled in interstate commerce, and knowingly failed to register as required by the

Sex Offender Registration and Notification Act.

       Specifically, in December 2011, in Lewis County, Washington, the defendant was

convicted of Indecent Liberties, which required the defendant to register as a sex

offender and keep his registration current. In or about September 2020, the defendant

moved from Davidson County, North Carolina, to Muskegon County, Michigan and

failed to register in Michigan.
    Case 1:21-cr-00114-PLM ECF No. 5, PageID.11 Filed 06/23/21 Page 2 of 2




18 U.S.C.   2250(a)
34 U.S.C.   20913 et seq.


                                           A TRUE BILL




                                           GRAND JURY FOREPERSON


ANDREW BYERLY BIRGE
United States Attorney



DANIEL Y. MEKARU
Assistant United States Attorney




                                     -2-
